Ch. Justice,
Isí>3 piittbnfe, fete to justify fee issuing *160of an attachment, an order of the court must be made. Wag there then any order authorising this writ t By recurring to the minutes, we find an order directing a writ to issue, returnable to September term 1827. The writ before us is returnable, not to September term 1827, but to May term 1828, and is not therefore within the terms of the orders.
Why the application was made for a writ, returnable at a specified time, when it might as well have been for an attachment generally, without designating any term, we know not, but so the party thought fit to ask for, and enter the order. Suppose no writ had been issued until May term 1828, the writ then returned would not have been authorised by the rule. The case is not altered, because a writ was returned to September terni, and was then quashed. The argument from the decision, in 2, Halst. 170, is very strong to shew that the rule-taken in May term was not sufficient to authorise the issuing of this writ.
Writ quashed.'